08-4418-ag
         Toar v. Holder
                                                                                        BIA
                                                                                    Chew, IJ
                                                                                A099 928 215
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 15 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                HON. GUIDO CALABRESI,
 8                HON. ROBERT A. KATZMANN,
 9                HON. DEBRA ANN LIVINGSTON,
10                              Circuit Judges.
11       _______________________________________
12
13       IVANE TOAR,
14                Petitioner,
15
16                            v.                                08-4418-ag
17                                                              NAC
18       ERIC H. HOLDER JR., 1 U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21
22       _______________________________________


                          1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder Jr. is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Theodore Vialet, New York, New York.
 2
 3   FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
 4                          Attorney General, Barry J.
 5                          Pettinato, Assistant Director,
 6                          Carmel A. Morgan, Trial Attorney,
 7                          Office of Immigration Litigation,
 8                          Civil Division, United States
 9                          Department of Justice, Washington,
10                          D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   decision of the Board of Immigration Appeals (“BIA”), it is

14   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

15   review is DENIED.

16       Petitioner Ivane Toar, a native and citizen of

17   Indonesia, seeks review of an August 13, 2008 order of the

18   BIA affirming the October 18, 2007 decision of Immigration

19   Judge (“IJ”) George T. Chew, denying her application for

20   asylum, withholding of removal, and relief under the

21   Convention Against Torture (“CAT”).     In re Ivane Toar, No.

22   A099 928 215 (B.I.A. Aug. 13, 2008), aff’g No. A099 928 215

23   (Immig. Ct. N.Y. City Oct. 18, 2007).     We assume the

24   parties’ familiarity with the underlying facts and

25   procedural history of the case.

26       As an initial matter, because Toar fails to challenge

27   the agency’s denial of her CAT claim before this Court, we

28   deem any such argument waived.    See Yueqing Zhang v.

                                  2
1    Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

2        When the BIA issues an opinion that fully adopts the

3    IJ’s decision, this Court reviews the IJ’s decision.     See

4    Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 523 (2d

5    Cir. 2007).    We review the agency’s factual findings under

6    the substantial evidence standard.    See, e.g., Manzur v.

7    U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d Cir.

8    2007).    We review de novo questions of law and the

9    application of law to undisputed fact.    See Salimatou Bah v.

10   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

11       We find that the record supports the agency’s

12   determination that Toar failed to demonstrate a well-founded

13   fear of future persecution.    While Toar does not challenge

14   the agency’s determination that she did not suffer past

15   persecution, she relies on past events to support her claim

16   that she has a well-founded fear of future persecution.

17   Toar asserts that, taken together, the threats, insults, and

18   injuries that she sustained while in Indonesia, and the

19   background materials describing attacks on Christians in

20   Indonesia, are sufficient to demonstrate her well-founded

21   fear.    Her arguments, however, are unavailing.   Toar fails

22   to demonstrate that the threats, insults, and injuries she

23   endured in the past rose to the level of persecution.     See

                                    3
1    Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

2    Cir. 2006).     It follows then that even if she were to face

3    similar conditions upon her return, the agency did not err

4    in finding her fear of persecution not objectively well-

5    founded.

6        Moreover, the agency’s analysis of Toar’s pattern or

7    practice claim is not, under the circumstances of this case,

8    a basis for remand.     We have previously noted that the BIA’s

9    “systematic and pervasive” standard, announced in In re A-M-

10   , 23 I & N Dec. 737 (B.I.A. 2005), does “not provide us

11   sufficient guidance” to evaluate pattern and practice

12   claims.     See Mufied v. Mukasey, 508 F.3d 88, 92 (2d Cir.

13   2007).     Since Mufied, this Court has remanded several cases

14   on the ground that it could not review the agency’s pattern-

15   and-practice determination without further standards.      See,

16   e.g., Effendi v. Holder, No. 07-5323, 2009 WL 2271019 (2d

17   Cir. July 30, 2009); Firmanto v. Mukasey, 259 F.App’x 366,

18   366-67 (2d Cir. 2008); Wirajaya v. Mukasey, 290 F.App’x 428

19   (2d Cir. 2008).     In our recent decision in Santoso v.

20   Holder, however, we held that under the circumstances of

21   that case, which include “where the BIA explicitly discussed

22   the pattern or practice claim and the record includes

23   substantial documentary evidence regarding the conditions in

                                     4
1    petitioner’s homeland,” remand was not necessary.      580 F.3d

2    110, 112 n.1 (2d Cir. 2009).     We similarly find that remand

3    is not necessary in this case.      We nonetheless renew our

4    request that the BIA clarify its pattern-and-practice

5    standard.

6        For the foregoing reasons, the petition for review is

7    DENIED.     As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot. Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17
18                                 By:____________________________




                                     5